Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed December 28, 2021. 

Amendments
           Applicant's amendments, filed December 28, 2021, is acknowledged. Applicant has cancelled Claims 2-7, 9-12, 14-21, 23-39, 41-44, 46-58, 60-65, 67-75, 78-85, 88-89, 92-93, and 95-102, and amended Claims 1, 8, 66, and 91. 
Claims 1, 8, 13, 22, 40, 45, 59, 66, 76-77, 86-87, 90-91, and 94 are pending. 

Election/Restrictions
Applicant has elected the following species, wherein:
i) the alternative first transgene and alternative second transgene, respectively, are IL-23A and IL-23B, as recited in Claim 66; 
ii) the alternative protease cleavage site is a furin cleavage site, as recited in Claim 1; 
iii) the alternative E1b-19K insertion is an insertion between the start site of Elb-19K and the stop site of Elb-19K, as recited in Claim 13; 
iv) the alternative E1a promoter modification is a functional Pea3 binding site comprising deletion of nucleotides corresponding to -304 to -255 upstream of the initiation site of Ela, as recited in Claim 22; and
v) the alternative additional deletion is a deletion corresponding to the Ad5 dl309 E3 deletion, as recited in Claim 45.

	Election of Applicant’s invention(s) was made with traverse.

Response to Arguments
Applicant argues that Wang et al. is directed to methods of co-expressing two transgenes for which equal amounts are not relevant (e.g., TRAIL and Smac do not form a dimer).
Applicant’s argument(s) has been fully considered, but is not persuasive. Instant claims are not limited to only dual transgene embodiments that form a dimer.
	 
Applicant argues that Wang et al. did not assess whether the IETD cleavage site impacted oncolytic viruses replication.
Applicant’s argument(s) has been fully considered, but is not persuasive. Wang et al is not required to assess whether the IETD cleavage site impacted oncolytic viruses replication.

Claims 1, 8, 13, 22, 40, 45, 59, 66, 76-77, 86-87, 90-91, and 94 are pending. 
	Claims 8, 40, and 59 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 1, 13, 22, 45, 66, 76-77, 86-87, 90-91, and 94 are under consideration. 

Priority
This application is a 371 of PCT/US2018/027375 filed on April 12, 2018. Applicant’s claim for the benefit of a prior-filed application provisional application 62/484,841 filed on April 12, 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
Applicant has filed an Information Disclosure Statement on December 28, 2021 that has been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972):
[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he is reviewing a particular application . . . [T]he applicant has the burden of presenting the examiner with a complete and accurate record to support the allowance of letters patent.
See MPEP §2001.06(b).

Claim Objections
1. 	The prior objection to Claims 1, 8, 13, 22, 40, 45, 59, 66, 77, and 94 is withdrawn in light of Applicant’s amendment to the claims to indent the plurality of elements or steps, which the Examiner finds persuasive.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


2. 	Claim 66 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “p40”. Such renders the claim indefinite because it refers to the apparent size (about 40kD) of polypeptide as it migrates through a gel or matrix. Such does not objectively identify the gene and amino acid sequence of such a polypeptide. [00112] discloses an embodiment IL-12B/p40. However, instant “p40” recitation is broader in scope than specific embodiment of IL-12B/p40. Wu et al (Cell 25(3): 627-635, 1981; abstract only) taught a different polypeptide identified as “p40”, having a molecular size of 40kD, that is structurally and functionally different than IL-12B/p40.
	Appropriate correction is required. 

3. 	Claim 77 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites a plurality of overlapping nucleotide ranges for the combined size of the first and second transgenes. Furthermore, it is axiomatic that a size of 6000 nucleotides cannot be about 3100 nucleotides, per instant recitation of “and/or”. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Appropriate correction is required.

4. 	Claims 1, 13, 22, 45, 66, 76-77, 86-87, 90-91, and 94 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to 
	Claim 1 recites wherein the first nucleotide sequence, the third nucleotide sequence, and the second nucleotide sequence are expressed as a single polypeptide chain. The claim also recites wherein optionally the first nucleotide sequence, the third nucleotide sequence, and the second nucleotide sequence are operably linked to a single promoter.
	Claim 76 recites wherein the first and/or second transgene are not operably linked to an exogenous promoter. The use of “and/or” denotes an embodiment whereby the first and second transgenes are operably linked to different promoters.
	Such renders the claim indefinite because the claims are missing essential structural features by which molecularly separate and distinct transcripts are somehow able to yield a single fusion protein. Those of ordinary skill in the art immediately recognize that if the first nucleotide sequence, the third nucleotide sequence, and the second nucleotide sequence are each operably linked to different promoters, then their corresponding transcripts are molecularly distinct structures, and the corresponding polypeptides are molecularly distinct molecules and cannot form a single polypeptide chain. Rather, in order to yield a single polypeptide chain, the first nucleotide sequence, the third nucleotide sequence, and the second nucleotide sequence must be operably linked to the same promoter, thereby forming a single transcript that upon translation yields a single polypeptide. See, for example, Wang et al (Human Gene Therapy 23: 992-1002, 2012; of record; Figure 1A, “Ad-TRAIL-IETD-Smac” and “ZD55-TRAIL-IETD-Smac” illustrations).
	The instant specification fails to disclose a single polypeptide produced from as many as three molecularly separate first nucleotide sequences, the third nucleotide sequences, and the second nucleotide sequences. To put it another way, the “wherein optionally” clause is not, in fact, optional. The first nucleotide sequence, the third nucleotide sequence, and the second nucleotide sequence each must be operably linked to the same promoter in order to yield the required single polypeptide product.
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 

Appropriate correction is required.

5. 	Claims 1, 13, 22, 45, 66, 76-77, 86-87, 90-91, and 94 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites wherein the first nucleotide sequence, the third nucleotide sequence, and the second nucleotide sequence are expressed as a single polypeptide chain. The claim also recites wherein optionally the first nucleotide sequence, the third nucleotide sequence, and the second nucleotide sequence are operably linked to a single promoter.
	Claim 76 recites wherein the first and/or second transgene are not operably linked to an exogenous promoter. The use of “and/or” denotes an embodiment whereby the first and second transgenes are operably linked to different promoters.
	The claims lack adequate written description because the claims are missing essential structural features by which molecularly separate and distinct transcripts are somehow able to yield a single fusion protein. Those of ordinary skill in the art immediately recognize that if the first nucleotide sequence, the third nucleotide sequence, and the second nucleotide sequence are each operably linked to different promoters, then their corresponding transcripts are molecularly distinct structures, and the corresponding polypeptides are molecularly distinct molecules and cannot form a single polypeptide chain. Rather, in order to yield a single polypeptide chain, the first nucleotide sequence, the third nucleotide sequence, and the second nucleotide sequence must be operably linked to the same promoter, thereby forming a single transcript that upon translation yields a single polypeptide. See, for example, Wang et al (Human Gene Therapy 23: 992-1002, 2012; of record; Figure 1A, “Ad-TRAIL-IETD-Smac” and “ZD55-TRAIL-IETD-Smac” illustrations).
	The instant specification fails to disclose a single polypeptide produced from as many as three molecularly separate first nucleotide sequences, the third nucleotide sequences, and the 
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claim.

6. 	Claim 91 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 91 recites “wherein optionally the two therapeutic transgenes, when expressed, produce a single polypeptide chain”. Such renders the claim indefinite because Claim 1, from which Claim 91 depends, requires the single polypeptide chain to comprise, in order, the first transgene product, the furin cleavage site, and the second transgene product. Thus, the ‘wherein optionally’ clause is not, in fact, optional. Furthermore, it is understood by those of ordinary skill in the art that the single polypeptide chain comprising the internal protease cleavage site is naturally cleaved post-translationally into two polypeptide chains, as such is natural law of chemistry and cell biology.	
Appropriate correction is required. 

7. 	Claims 13, 22, and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims recite the phrase “corresponding to”, which renders the claims indefinite because neither the claims nor the specification provide an objective definition of the (sub)genus of structures that ‘correspond to’ the referenced structure, as opposed to the (sub)genus of 
	Appropriate correction is required. 

8. 	Claims 1, 13, 22, 45, 66, 76-77, 86-87, 90-91, and 94 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims recite a plurality of “optionally” and/or “preferably” clauses which render the claims indefinite because it is unclear whether any of the limitations which follow the term "optionally" and/or “preferably” are required limitations. Therefore, the metes and bounds of the claims are unclear. Furthermore, the term “preferably” is completely dependent on a person’s subjective opinion. However, it is unclear how the artisan's preference would or would not infringe upon the claimed invention because preferences are subjective cognitive perspectives, not an active method step. 
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claim.
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9. 	Claims 1, 77, 86-87, 90-91, and 94 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Wang et al (Human Gene Therapy 23: 992-1002, 2012; of record) in view of Wu et al (Molecular Therapy 9(5): 674-681, 2004). 
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Wang et al is considered relevant prior art for having taught a recombinant oncolytic adenoviral vector encoding: 
a first nucleic acid encoding a first therapeutic polypeptide of interest, 

a third nucleic acid encoding a second therapeutic polypeptide of interest, 
wherein the first, second, and third nucleic acids are operably linked to the same promoter, and  
wherein the first, second, and third nucleic acids are translated into a single polypeptide (Figure 1a). 
Wang et al taught the recombinant oncolytic adenoviral vector was cloned using the pCA13 adenoviral shuttle plasmid (pg 993, col. 2, Materials and Methods), which is recognized in the art to be an adenovirus 5 serotype. 

Wang et al does not teach wherein the protease cleavage site is a furin cleavage site. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 1, Wu et al is considered relevant prior art for having taught a recombinant expression vector encoding: 
a first nucleic acid encoding a first therapeutic polypeptide of interest, 
a second nucleic acid encoding a furin protease cleavage site, and 
a third nucleic acid encoding a second therapeutic polypeptide of interest,
wherein the first, second, and third nucleic acids are operably linked to the same promoter, and  
wherein the first, second, and third nucleic acids are translated into a single polypeptide (Figure 1).

Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, and the creation of antitumor expression vectors and fusion protein expression vectors. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397  Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings);  and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first protease cleavage site in an antitumor therapeutic fusion protein for a second protease cleavage site, to wit, a furin cleavage site, in an antitumor therapeutic fusion protein with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 13, Wang et al taught wherein the first, second, and third nucleotide sequences are inserted into an Elb-19k insertion site located between the start site of Elb-19K and the start site of Elb-55K (Figure 1a).
With respect to Claim 77, Wang et al taught a nucleic acid encoding a TRAIL-IETD-Smac fusion polypeptide. The art recognizes that human TRAIL cDNA has a length of about 1875 nucleotides and human Smac cDNA has a length of about 1350 nucleotides. Thus, the combined size of the first and second transgenes is about 3230 nucleotides. 
Wu et al taught the fusion protein comprises 182 amino acids of the first therapeutic polypeptide and 186 amino acids of the second therapeutic polypeptide (Figure 1). Thus, the combined size of the first and second transgenes is about 1100 nucleotides. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. 
See M.P.E.P. §2144.05(I). 
With respect to Claims 86, Wang et al taught wherein the recombinant adenovirus selectively replicates in a hyperproliferative cells (pg 993, col. 1, “replicate selectively in tumor cells”).
With respect to Claim 87, Wang et al taught wherein the recombinant adenovirus selectively expresses the first and/or the second therapeutic transgene in a cancer cell (e.g. Figure 1c, requiring the presence of E1a protein to induce expression).
With respect to Claim 90, Wang et al taught a pharmaceutical composition comprising the recombinant adenovirus and at least one pharmaceutically acceptable carrier or diluent (pg 994, col. 2, Materials and Methods). 
Wu et al taught a pharmaceutical composition comprising the recombinant expression vector and at least one pharmaceutically acceptable carrier or diluent (pg 681, col. 1, Materials and Methods, “DNA complexed with cationic liposomes in Hepes buffer”).
With respect to Claim 91, Wang et al taught a method of expressing two therapeutic transgenes in a target cell, the method comprising the step(s) of exposing the cell to an effective amount of the recombinant adenovirus to express the two therapeutic transgenes (e.g. Figure 1b).
Wu et al taught a method of expressing two therapeutic transgenes in a target cell, the method comprising the step(s) of exposing the cell to an effective amount of the recombinant expression vector to express the two therapeutic transgenes (e.g. Figure 2).
With respect to Claim 94, Wang et al taught a method of treating cancer in a subject in need thereof, the method comprising the step(s) of administering to the subject an effective amount of the recombinant adenovirus to the subject, thereby inhibiting proliferation and growth of the tumor cell in the subject (Figure 6). 

The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

10. 	Claims 13, 22, 45, 76, 86-87, 90-91, and 94 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Wang et al (Human Gene Therapy 23: 992-1002, 2012; of record) in view of Wu et al (Molecular Therapy 9(5): 674-681, 2004), as applied to Claims 1, 77, 86-87, 90-91, and 94 above, and in further view of Reid et al (U.S. Patent 9,073,980).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Neither Wang et al nor Wu et al taught wherein the transgene(s) are inserted into an Elb-19k insertion site located between the start site of Elb-19K and the stop site of Elb-19K.
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 13, Reid et al (Applicant’s own work) is considered relevant prior art for having disclosed recombinant oncolytic adenoviruses, e.g. Ad5 (col. 4, lines 53-54; Figure 7), whereby the artisan’s transgene(s) of interest is/are inserted after the start site of E1b-19K, and comprises a deletion of at least 202 nucleotides following the start site of E1b-19K (syn. between the start site of Elb-19K and the stop site of Elb-19K) (col. 3, lines 25-26; Figures 24-25). 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first E1b-19K transgene insertion for a second E1b-19K transgene insertion, in an oncolytic adenoviral vector with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 13, Wang et al taught wherein the first, second, and third nucleotide sequences are inserted into an Elb-19k insertion site located between the start site of Elb-19K and the start site of Elb-55K (Figure 1a).
Reid et al (Applicant’s own work) disclosed recombinant oncolytic adenoviruses whereby the artisan’s transgene(s) of interest is/are inserted after the start site of E1b-19K, and comprises a deletion of at least 202 nucleotides following the start site of E1b-19K (syn. between the start site of Elb-19K and the stop site of Elb-19K) (col. 3, lines 25-26; Figures 24-25). 
With respect to Claim 77, Wang et al taught a nucleic acid encoding a TRAIL-IETD-Smac fusion polypeptide. The art recognizes that human TRAIL cDNA has a length of about 
Wu et al taught the fusion protein comprises 182 amino acids of the first therapeutic polypeptide and 186 amino acids of the second therapeutic polypeptide (Figure 1). Thus, the combined size of the first and second transgenes is about 1100 nucleotides. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. 
See M.P.E.P. §2144.05(I). 
With respect to Claims 86, Wang et al taught wherein the recombinant adenovirus selectively replicates in a hyperproliferative cells (pg 993, col. 1, “replicate selectively in tumor cells”).
Reid et al disclosed wherein the recombinant adenovirus selectively replicates in a hyperproliferative cells (col. 24, lines 21-23; “tumor-selective replication”).
With respect to Claim 87, Wang et al taught wherein the recombinant adenovirus selectively expresses the first and/or the second therapeutic transgene in a cancer cell (e.g. Figure 1c, requiring the presence of E1a protein to induce expression).
Reid et al disclosed wherein the recombinant adenovirus selectively expresses the first and/or the second therapeutic transgene in a cancer cell (e.g. col. 31, lines 61-65, “Tumor-selective expression”).
With respect to Claim 90, Wang et al taught a pharmaceutical composition comprising the recombinant adenovirus and at least one pharmaceutically acceptable carrier or diluent (pg 994, col. 2, Materials and Methods). 

Reid et al disclosed a pharmaceutical composition comprising the recombinant adenovirus and at least one pharmaceutically acceptable carrier or diluent (col. 32, lines 50-51).
With respect to Claim 91, Wang et al taught a method of expressing two therapeutic transgenes in a target cell, the method comprising the step(s) of exposing the cell to an effective amount of the recombinant adenovirus to express the two therapeutic transgenes (e.g. Figure 1b).
Wu et al taught a method of expressing two therapeutic transgenes in a target cell, the method comprising the step(s) of exposing the cell to an effective amount of the recombinant expression vector to express the two therapeutic transgenes (e.g. Figure 2).
Reid et al disclosed a method of expressing the therapeutic transgene(s) in a target cell, the method comprising the step(s) of exposing the cell to an effective amount of the recombinant adenovirus to express the therapeutic transgene(s) (e.g. col. 31, lines 61-65, “Tumor-selective expression”).
With respect to Claim 94, Wang et al taught a method of treating cancer in a subject in need thereof, the method comprising the step(s) of administering to the subject an effective amount of the recombinant adenovirus to the subject, thereby inhibiting proliferation and growth of the tumor cell in the subject (Figure 6). 
Wu et al taught a method of treating cancer in a subject in need thereof, the method comprising the step(s) of administering to the subject an effective amount of the recombinant expression vector to the subject, thereby inhibiting proliferation and growth of the tumor cell in the subject (Figure 5). 
Reid et al disclosed a method of treating cancer in a subject in need thereof, the method comprising the step(s) of administering to the subject an effective amount of the recombinant adenovirus to the subject, thereby inhibiting proliferation and growth of the tumor cell in the subject (col. 32, lines 40-49). 
With respect to Claim 22, Reid et al disclosed wherein the recombinant adenovirus comprises an Ela promoter having a deletion of a functional Pea3 binding site, 

With respect to Claim 45, Reid et al disclosed wherein the recombinant adenovirus further comprises an E3 deletion corresponding to the Ad5 dl309 E3 deletion (col. 33, lines 23-40, reconstruction of mutation into Dl309; claim 7).
With respect to Claim 76, Reid et al disclosed placing the transgene(s) under the control of an endogenous promoter (e.g. col. 10, lines 60-67; col. 12, lines 54-58). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

11. 	Claims 66, 77, 90-91, and 94 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Wang et al (Human Gene Therapy 23: 992-1002, 2012; of record) in view of Wu et al (Molecular Therapy 9(5): 674-681, 2004) and Reid et al (U.S. Patent 9,073,980), as applied to Claims 1, 13, 22, 76-77, 86-87, 90-91, and 94 above, and in further view of Choi et al (PLoS One 8(7): e67512, 15 pages, 2013; of record in IDS), Wozniak et al (Infection and Immunity 74(1): 557-565, 2006), and Gaken et al (Gene Therapy 7: 1979-1985, 2000; of record in IDS).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Reid et al disclosed wherein the therapeutic transgene may encode IL-12 (col. 31, line 30). 
Neither Wang et al, Wu et al, nor Reid et al teach/disclose wherein the transgene(s) encode IL-23.
IL-23 is recognized in the art to be a heterodimer of IL-12p40 and IL-23A/p19.
 However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 66, Choi et al is considered relevant prior art for having taught an oncolytic adenovirus whose genome encodes IL-23 (Title; Figure 1a; IL-23/p19 and IL-12/p40). Choi et al taught that the oncolytic adenovirus whose genome encodes IL-23 is capable of suppressing tumor growth and prolonging survival in a subject (Figures 2a-b), said oncolytic virus lacking 
Wozniak et al is considered relevant prior art for having taught recombinant expression vectors encoding IL-23p19 and IL-12p40 operably linked in a fusion polypeptide with an intervening protein cleavage sequence (Figure 2a), thereby expressing IL-23.
	 
Gaken et al is considered relevant prior art for having taught recombinant viral expression vectors encoding IL-12p40 and IL-12p35 operably linked in a fusion polypeptide with an intervening furin cleavage sequence (Figure 2f; IL12/p40-furin-IL-12/p35), thereby expressing IL-12. Gaken et al taught that the IRES element commonly used to express two or more polypeptides has disadvantages because the presence of more than one IRES element is unstable and restricts the vector to expression of only two genes. Gaken et al solve this problem to express multiple cistrons by encoding a single fusion protein comprising intervening furin cleavage sites, which is cleaved and processed after protein synthesis into its constituent, active, components. Furin is recognized to be a ubiquitous endoprotease localized to the Golgi apparatus and is highly conserved among eukaryotic species, thereby able to process a diverse group of precursor proteins secreted via the constitutive secretion pathway (pg 1979, Introduction; Figure 1).

Considering objective evidence present in the application indicating obviousness or nonobviousness.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first fusion polypeptide comprising a first therapeutic protein-furin cleavage site-second therapeutic protein for a second fusion polypeptide comprising a first therapeutic protein-furin cleavage site-second therapeutic protein, such as IL-23/p19-furin-IL-12/p40, in an antitumor oncolytic adenovirus with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. 
i) expressing IL-23 from an oncolytic adenovirus was successfully reduced to practice in a method of treating cancer, thereby inhibiting the growth and proliferation of cancer in a subject, and prolong the life of said subject (Choi et al); 
ii) both the IL-12/p19 and IL-12/p40 subunits and the IL-23/p19 and IL-12/p40 subunits may be co-expressed as a single polypeptide, yielding IL-12 and IL-23, respectively, operably linked with an intervening protein cleavage site (Wozniak et al, Figure 2a, IL12 p35-2A-p40; IL23, p19-2A-p40); and
iii) interleukins may be successfully produced from recombinant viral expression vectors as a fusion protein operably linked with an intervening furin protein cleavage site (Gaken et al, Figure 2f, IL-12/p40-furin-IL-12/p35).
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 13, Wang et al taught wherein the first, second, and third nucleotide sequences are inserted into an Elb-19k insertion site located between the start site of Elb-19K and the start site of Elb-55K (Figure 1a).
With respect to Claim 77, Wang et al taught a nucleic acid encoding a TRAIL-IETD-Smac fusion polypeptide. The art recognizes that human TRAIL cDNA has a length of about 1875 nucleotides and human Smac cDNA has a length of about 1350 nucleotides. Thus, the combined size of the first and second transgenes is about 3230 nucleotides. 
Wu et al taught the fusion protein comprises 182 amino acids of the first therapeutic polypeptide and 186 amino acids of the second therapeutic polypeptide (Figure 1). Thus, the combined size of the first and second transgenes is about 1100 nucleotides. 
Choi et al taught a nucleic acid encoding IL-23/p19 and IL-12/p40. The art recognizes that human IL-23/p19 cDNA has a length of about 620 nucleotides and human IL-12/p40 cDNA has a length of about 1010 nucleotides. Thus, the combined size of the first and second transgenes is about 1630 nucleotides. 
Wozniak et al taught a nucleic acid encoding IL-23/p19 and IL-12/p40. The art recognizes that human IL-23/p19 cDNA has a length of about 620 nucleotides and human IL-12/p40 cDNA has a length of about 1010 nucleotides. Thus, the combined size of the first and second transgenes is about 1630 nucleotides. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. 
See M.P.E.P. §2144.05(I). 
With respect to Claims 86, Wang et al taught wherein the recombinant adenovirus selectively replicates in a hyperproliferative cells (pg 993, col. 1, “replicate selectively in tumor cells”).
With respect to Claim 87, Wang et al taught wherein the recombinant adenovirus selectively expresses the first and/or the second therapeutic transgene in a hyperproliferative cell, 
With respect to Claim 90, Wang et al taught a pharmaceutical composition comprising the recombinant adenovirus and at least one pharmaceutically acceptable carrier or diluent (pg 994, col. 2, Materials and Methods). 
Wu et al taught a pharmaceutical composition comprising the recombinant expression vector and at least one pharmaceutically acceptable carrier or diluent (pg 681, col. 1, Materials and Methods, “DNA complexed with cationic liposomes in Hepes buffer”).
Choi et al taught a pharmaceutical composition comprising the recombinant expression vector and at least one pharmaceutically acceptable carrier or diluent (pg 3, col. 2, PBS).
With respect to Claim 91, Wang et al taught a method of expressing two therapeutic transgenes in a target cell, the method comprising the step(s) of exposing the cell to an effective amount of the recombinant adenovirus to express the two therapeutic transgenes (e.g. Figure 1b).
Wu et al taught a method of expressing two therapeutic transgenes in a target cell, the method comprising the step(s) of exposing the cell to an effective amount of the recombinant expression vector to express the two therapeutic transgenes (e.g. Figure 2).
Choi et al taught a method of expressing two therapeutic transgenes in a target cell, the method comprising the step(s) of exposing the cell to an effective amount of the recombinant adenovirus to express the two therapeutic transgenes (e.g. Figure 1).
Wozniak et al taught a method of expressing two therapeutic transgenes in a target cell, the method comprising the step(s) of exposing the cell to an effective amount of the recombinant expression vector to express the two therapeutic transgenes (e.g. pg 559, col. 2, HEK293 cells were transfected…).
Gaken et al taught a method of expressing two therapeutic transgenes in a target cell, the method comprising the step(s) of exposing the cell to an effective amount of the recombinant expression vector to express the two therapeutic transgenes (e.g. pg 1980, col. 2, “transduction of target cells”, “were transfected”; Table 1).
With respect to Claim 94, Wang et al taught a method of treating cancer in a subject in need thereof, the method comprising the step(s) of: 
administering to the subject an effective amount of the recombinant adenovirus to the subject, thereby inhibiting proliferation and growth of the tumor cell in the subject (Figure 6). 

administering to the subject an effective amount of the recombinant expression vector to the subject, thereby inhibiting proliferation and growth of the tumor cell in the subject (Figure 5). 
Choi et al taught a method of treating cancer in a subject in need thereof, the method comprising the step(s) of: 
administering to the subject an effective amount of the recombinant adenovirus to the subject, thereby inhibiting proliferation and growth of the tumor cell in the subject (Figure 2a-b). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

Citation of Relevant Prior Art
12. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Chen et al (Reconstructive Surgery 23(8): 947-953, 2009; abstract only) is considered relevant prior art for having taught that the pCA13 adenoviral shuttle plasmid is an adenovirus 5 serotype. 
	GenBank NM_003810 (2022) evidences that human TRAIL cDNA is recognized in the art to have a length of about 1875 nucleotides. 
	GenBank AF262240 (2000) evidences that human Smac cDNA is recognized in the art to have a length of about 1350 nucleotides.
	GenBank BC067511 (2006) evidences that human IL-23 p19 cDNA is recognized in the art to have a length of about 620 nucleotides.
	GenBank AF180563 (1999) evidences that human IL-12 p40 cDNA is recognized in the art to have a length of about 1010 nucleotides.
	Shan et al (Cellular & Molecular Immunology 3(1): 47-52, 2006) is considered relevant prior art for having taught that IL-23, a cytokine composed of IL-23/p19 and IL-12/p40, can enhance the proliferation of memory T cells and production of IFNgamma from activated T cells, thereby enhancing immune antitumor effects (Title, Abstract).
 is considered relevant prior art for having taught that IL-23 is an effective immunological and antitumor vaccine adjuvant for the treatment of cancer, greatly increasing the relative and absolute numbers of vaccine-induced CD8+ T cells and enhanced their effector function at the tumor site (Title, Abstract). 

Conclusion
13. 	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633